UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  September 30, 2012 Item 1: Reports to Shareholders Annual Report | September 30, 2012 Vanguard PRIMECAP Fund > For the fiscal year ended September 30, 2012, Vanguard PRIMECAP Fund returned about 24%, trailing the return of its benchmark index and the average return of peer funds. > The fund’s holdings in information technology, its largest sector on average, didn’t measure up to those of the benchmark, but its commitment to health care boosted performance. > For the decade ended September 30, 2012, the fund’s average annual return of more than 10% outperformed the comparable returns of its benchmark index and peer funds by more than 2 percentage points. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Trustees Approve Advisory Arrangement. 31 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard PRIMECAP Fund Investor Shares 24.17% Admiral™ Shares 24.29 S&P 500 Index 30.20 Multi-Cap Growth Funds Average 25.46 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $58.46 $69.39 $0.689 $2.104 Admiral Shares 60.69 72.03 0.785 2.182 Chairman’s Letter Dear Shareholder, Global stock markets began the fiscal year strongly and––after weathering some springtime disruption––also finished on a high note with four straight months of gains. Although Vanguard PRIMECAP Fund’s performance was strong for the 12 months ended September 30, 2012, it trailed its comparative standards. The fund returned about 24% for the period, compared with about 30% for its benchmark, the Standard & Poor’s 500 Index, and 25% on average for peer multi-capitalization growth funds. The PRIMECAP Fund’s returns often diverge from those of its benchmark and peers because of the advisor’s willingness to establish outsized stakes in what it considers the market’s most promising long-term investment opportunities. In recent years, the advisor has found those opportunities in information technology and health care companies. Over the past 12 months, the fund’s tech stocks weighed on relative performance, while its health care stocks gave it a boost. On a separate note, I want to inform you that Vanguard has eliminated the redemption fee for your fund, effective May 23. The fund’s trustees determined that the fee, one of several measures in place to discourage frequent trading and protect the interests of long-term investors, was no longer needed. 2 If you hold fund shares in a taxable account, you may wish to review the table of after-tax returns, based on the highest federal income tax bracket, that appears later in this report. Stocks notched a powerful rally, with help from central bankers U.S. stocks surged 30% in the 12 months ended September 30, outpacing the gains of their international counterparts. The rally came amid moves by U.S. and European central bankers to quiet—at least temporarily—investors’ concerns about the U.S. economy and the finances of European governments and banks. While U.S. stocks were the standouts, European and emerging markets stocks also posted double-digit results. The developed markets of the Pacific region were the weakest performers but still recorded a modest advance. In July, the president of the European Central Bank declared that policymakers would do whatever was needed to preserve the euro common currency. That pronouncement was encouraging to investors, but Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Market Barometer Average Annual Total Returns Periods Ended September 30, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.06% 13.27% 1.22% Russell 2000 Index (Small-caps) 31.91 12.99 2.21 Dow Jones U.S. Total Stock Market Index 30.00 13.29 1.53 MSCI All Country World Index ex USA (International) 14.48 3.17 -4.12 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.16% 6.19% 6.53% Barclays Municipal Bond Index (Broad tax-exempt market) 8.32 5.99 6.06 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.63 CPI Consumer Price Index 1.99% 2.33% 2.11% 3 Bonds produced solid returns; future results may be more muted Bonds once again advanced; the broad U.S. taxable market returned about 5% for the 12 months. Among U.S. Treasuries, long-term bonds were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained low by historical standards. Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields tumble, the scope for further declines—and price increases—diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. The fund’s technology holdings hindered relative performance The PRIMECAP Fund seeks to invest in companies with underappreciated long-term growth prospects, a strategy that has served it well over the decades. The Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.45% 0.36% 1.34% The fund expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the fund’s expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Growth Funds. 4 advisor has built a solid track record on a willingness to assemble a portfolio that can look very different from the market. The flip side of this distinctive approach is that there are times when the fund’s performance trails the benchmark results. Such was the case over the 2012 fiscal year, when the fund lacked exposure to some of the technology sector’s brightest stars. PRIMECAP’s technology stocks climbed almost 19%. Those in the benchmark returned more than 30%. The fund hasn’t had meaningful exposure to certain companies that have best capitalized on the craze for smartphones and tablets. Instead, its tech holdings include a number of formerly high-flying companies that have fallen (temporarily, in the advisor’s judgment) from consumers’ and investors’ favor. Industrial stocks were also a disappointment for PRIMECAP. The fund’s airline and logistics companies––which are susceptible to swings both large and small––struggled over the period. Against these sore spots for the fund, health care stocks provided at least a partial salve. PRIMECAP’s health care holdings climbed about 35%, compared with 29% for the index sector. Almost all of the difference came from the biotech-nology industry, where the fund’s stocks benefited from developing drug pipelines and their strong financial position. Total Returns Ten Years Ended September 30, 2012 Average Annual Return PRIMECAP Fund Investor Shares 10.58% S&P 500 Index 8.01 Multi-Cap Growth Funds Average 7.96 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 For more on the advisor’s strategy and outlook, please see the Advisor’s Report following this letter. The long­term record testifies to the merit of a patient approach PRIMECAP Management Company, the fund’s advisor, relies on deep fundamental research in an effort to uncover oppor tunities that will yield outsized rewards over the next three to five years. When it finds these companies, it invests heavily. The fund’s long-term record is a ringing validation of this approach. But the key word there is long-term . I hope you’ll read the Investment Insight on page 6 for some additional thoughts regarding Investment insight Patience and perspective Vanguard PRIMECAP Fund’s portfolio looks very different from the makeup of its benchmark index. Ideally, these differences lead to benchmark-beating long-term returns. At times, however, different can mean subpar. A key to success with PRIMECAP’s bold, relatively concentrated approach is patience during these patches of weakness. The fund’s historical returns show that short-term weakness has often marked the path to superior long-term returns. The fund’s Investor Shares have outperformed the S&P 500 Index in 59% of the 323 rolling 12-month periods since their 1984 inception. That figure is impressive, but look at it from the other side: The fund has trailed the index 41% of the time—132 occasions when an impatient investor could have grown frustrated. Over the 215 rolling ten-year periods since its inception, however, the fund has outperformed the S&P 500 Index 93.5% of the time in terms of average yearly return—a powerful case for patience and perspective with a strategy designed not to mirror the market, but to follow its own path toward potentially superior results. Percentage of periods in which Vanguard PRIMECAP Fund outperformed the S&P 500 Index, November 1984–September 2012 Note: In the 323 12-month periods since November 30, 1984, the fund’s Investor Shares outperformed the S&P 500 Index 191 times. In the 215 ten-year periods since November 30, 1984, the Investor Shares outperformed the index 201 times, based on average annual returns. Sources: Vanguard and S&P. 6 the kind of patience and tempered expectations that a distinctively managed fund such as this one can require from its investors. For the ten years ended September 30, 2012, the PRIMECAP Fund generated an average annual return of 10.58%, more than 2 percentage points ahead of both its market benchmark, the S&P 500 Index, and the average return of peer funds. That means that over those ten years, an initial investment of $10,000 in the PRIMECAP Fund would have grown to $27,326, some $5,000 more than it would have earned had it grown at the benchmark’s rate of return. These results are the product of PRIMECAP Management Company’s deep expertise. Vanguard’s historically low costs helped the advisor’s cause and allowed shareholders to keep more of the fund’s returns. The lessons of the financial crisis remain relevant four years later In September, the end of your fund’s fiscal year, we marked the fourth anniversary of Lehman Brothers’ collapse, the start of the 2008–2009 financial crisis. When the Lehman news broke, I was speaking to institutional clients at an event in Washington, D.C., all of three weeks into my new role as Vanguard’s CEO. In the ensuing months, I was struck both by how fortunate I was to work with a great team of Vanguard “crew” and by the remarkable steadiness demonstrated by our clients. Many clients experienced significant losses, but signs of panic were few. On balance, they remained committed to their long-term investment programs and managed to benefit from the financial markets’ subsequent recovery. As the crisis recedes further in time, it’s important not to lose sight of the lessons that it illuminated about investing and sound financial practices generally. First among those lessons is that diversification does work. Diversification didn’t immunize investors from the market’s decline, but it certainly helped to insulate them from the worst of it. Second, saving money and living within your means are critical. Investors are acting on this lesson as they pay off debt, which is a form of saving, and increase their savings rates from the dangerously low levels that prevailed before the crisis. Third, having the courage to stick with a sound investment plan—as so many of our clients did—is important during volatile, uncertain times. Investors who resisted the urge to bail out of stocks at the depths of the crisis have largely been rewarded in the succeeding years. 7 I am very optimistic that, if investors embrace these lessons, they can give themselves a better chance of reaching their long-term goals. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 11, 2012 8 Advisor’s Report For the fiscal year ended September 30, 2012, Vanguard PRIMECAP Fund’s total returns of 24.17% for Investor Shares and 24.29% for Admiral Shares trailed both the 30.20% return of the unmanaged S&P 500 Index benchmark and the 25.46% average return of multi-capitalization growth fund competitors. The investment environment The stock market showed strong gains over the past 12 months despite a more challenging global economic outlook. Growth in U.S. gross domestic product (GDP) for the second quarter of 2012 was just 1.3%, suggesting a slowdown in the midst of an already tepid recovery. Consumer spending trends have been mixed, with signs of acceleration followed by periods of sluggishness as households struggle in the face of high unemployment, little growth in personal income, and a difficult housing market. Despite news that the unemployment rate dropped below 8% in September for the first time since January 2009, job growth remains weak. The official unemployment rate likely understates the difficult job environment, since it does not reflect workers who are no longer seeking employment or those who are underemployed. Outside the United States, economic and geopolitical developments were largely negative. The sovereign-debt crisis continued to weigh on European economies, China showed signs of slowing economic growth, and tensions flared in the Middle East. Management of the fund Despite the subpar results of the past fiscal year, our investment approach remains consistent. We rely on fundamental research to identify companies whose revenues and earnings will, in our opinion, grow more rapidly over a three-to-five-year time frame than current valuations might suggest. We seek to capitalize on situations in which the fundamental value of a company significantly exceeds its current market value. This investment strategy has led us to build and maintain significant investments in information technology and health care companies that we believe offer the potential for higher returns than the overall market will produce. These two sectors make up about 60% of the fund’s holdings (versus about 30% for the S&P 500 Index). Nine of the ten largest holdings in the fund are health care or information technology stocks. Technology The fund’s disappointing relative returns for the past 12 months were mainly due to poor stock selection in the information technology sector. The IT stocks in the S&P 500 Index returned 32.4% for the fiscal year. In comparison, the fund’s holdings in the sector returned only 18.8%. A major reason for this gap was the fund’s minimal position in Apple (+76%), which in August attained the highest market capitalization of any company in history. Notable detractors within the portfolio were Research In Motion (–63%) and 9 Hewlett-Packard (–22%). Several of the fund’s largest IT holdings, including Texas Instruments (+6%), Oracle (+10%), and Microsoft (+23%), had lower returns than the S&P 500; however, our holding in Google (+47%) partially offset these results. Despite the disappointing results over the past 12 months, we remain enthusiastic about the fund’s information technology holdings for several reasons. Many of these companies are trading at attractive valuations, with good growth prospects and large cash balances. The adoption of mobile computing devices, such as smartphones and tablet computers, and the continued expansion of the internet through social networking and e-commerce applications are helping to drive growth in demand for semiconductors, computer hardware, software, storage, and technology-driven services such as consulting and data analytics. Some of the largest holdings in the portfolio, including Google, Qualcomm, Texas Instruments, Oracle, and Microsoft, are well-positioned to capitalize on these trends. Health care The fund’s health care stocks contributed favorably to its results. Two of our largest holdings, Biogen Idec (+60%) and Amgen (+56%), were among the biggest gainers. Biogen Idec reported favorable results from studies of its new oral drug to treat multiple sclerosis, while Amgen’s stock price increased following the company’s announcement in November 2011 of a share repurchase program that included a $5 billion Dutch tender offer. We continue to believe that large pharmaceutical, biotechnology, and medical device companies will experience growth in revenues and earnings from new products, an aging global population, and growing demand in emerging markets. In the wake of a period of considerable political and regulatory challenges as well as an unusually high number of patent expirations, we are encouraged by an increase in new drug approvals by the U.S. Food and Drug Administration in the past two years. For the longer term, we believe that the aging of populations in the United States, Europe, and Japan, along with rising standards of living in developing markets such as China and India, should lead to greater demand for health care products. The health care industry spends tens of billions of dollars annually on research and development, which we believe will lead to the discovery of more effective treatments for many diseases, such as cancer, diabetes, and Alzheimer’s. For example, because of the rapid decline in the cost of sequencing human genomes, it is expected that millions of individuals globally will have their genome sequenced in the near future. Further, cancer cell genomes are being sequenced to gain an understanding of the specific mutations responsible for their proliferation. 10 The availability of this increasingly rich and broad set of genetic information is helping researchers better understand how patients with certain genetic traits develop diseases and respond to pathogens, chemicals, and drugs. That growing knowledge base is enabling the development of new, highly effective targeted drug therapies and associated diagnostic tests, bringing the possibility of personalized medicine closer to reality. Other sectors Poor stock selection in the industrial and consumer discretionary sectors hurt the fund’s relative returns. C.H. Robinson (–13%) and Sony (–38%) were the biggest detractors. The fund’s minimal exposure to the financial sector, combined with poor stock selection within the sector, also hurt returns. On the other hand, the fund benefited from having below-benchmark exposure to consumer staples and utilities, the two sectors with the lowest returns in the S&P 500 over the 12 months. Outlook As we enter fiscal year 2013, we are more tempered in our optimism for U.S. equities than we were a year ago. Valuations generally seem attractive relative to historical standards, especially given the low interest rate environment. Although the S&P 500 Index is considerably higher than it was a year ago, equities remain attractive compared with most other asset classes. As we write, the average dividend of the S&P 500 is almost 2%, which is still above the current yield on the 10-year U.S. Treasury bond. In the sectors where the fund has the greatest weightings, we find current valuations compelling. We believe that investors may be underestimating the growth potential of many companies. Although we expect the economic growth rate in the United States to be modest in the near future, we believe that, because of globalization and innovation, many U.S. companies can grow revenues and earnings at a faster rate than the GDP will grow. U.S. corporations generate an increasing portion of their revenues and earnings from abroad; last year, 46% of the revenues for S&P 500 companies came from outside the United States. Prospects for international growth are particularly attractive for companies in the information technology, health care, and industrial sectors. We also believe that innovation by U.S. companies, particularly those in the information technology and health care sectors, should result in revenue and earnings growth opportunities that are not reflected in current expectations. These two sectors represent areas where we believe the United States has a strong competitive advantage relative to the rest of the world. We expect that the substantial investment in research and development will lead to new products and services that improve productivity for businesses and quality of life for consumers. Furthermore, the stock market may be undervaluing the cash on the balance sheets of many companies. As U.S. 11 corporations have recovered from the recession, many have improved their balance sheets by paying down debt and growing their cash balances, which in the current low interest rate environment represent an underutilized asset. That asset could be a source of higher returns in the future. Companies with strong cash flows have seen considerable appreciation in their stock price as they returned cash to shareholders by raising dividends or by buying back shares. In closing, we note that the fund’s returns have generally lagged those of the S&P 500 for the past two years. We are certainly disappointed with these results, but we accept that our low-turnover approach will not produce returns that exceed the index every year. Our disciplined strategy of continuing to add to high-conviction, out-of-favor positions as they decline ensures that if our view of the fundamentals ultimately proves correct, the fund will hold larger positions on the way up than it did on the way down. In our view, this approach is instrumental to delivering superior relative returns over the long run. PRIMECAP Management Company October 12, 2012 12 PRIMECAP Fund Fund Profile As of September 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.45% 0.36% 30-Day SEC Yield 1.23% 1.32% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 121 500 3,638 Median Market Cap $44.7B $57.5B $35.6B Price/Earnings Ratio 17.5x 16.1x 17.0x Price/Book Ratio 3.0x 2.2x 2.2x Return on Equity 22.1% 19.3% 18.0% Earnings Growth Rate 12.0% 10.6% 10.4% Dividend Yield 1.7% 2.1% 2.0% Foreign Holdings 12.3% 0.0% 0.0% Turnover Rate 6% — — Short-Term Reserves 3.3% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 8.9% 11.0% 12.0% Consumer Staples 1.2 10.9 9.5 Energy 4.9 11.3 10.4 Financials 5.0 14.6 16.0 Health Care 31.7 12.0 11.9 Industrials 13.6 9.8 10.6 Information Technology 30.6 20.1 19.2 Materials 3.9 3.5 3.9 Telecommunication Services 0.0 3.3 2.9 Utilities 0.2 3.5 3.6 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.97 0.97 Beta 1.05 1.00 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Amgen Inc. Biotechnology 6.3% Biogen Idec Inc. Biotechnology 6.0 Google Inc. Class A Internet Software & Services 4.5 Eli Lilly & Co. Pharmaceuticals 4.0 Roche Holding AG Pharmaceuticals 3.7 FedEx Corp. Air Freight & Logistics 3.5 Microsoft Corp. Systems Software 3.5 Texas Instruments Inc. Semiconductors 3.1 Novartis AG Pharmaceuticals 3.1 Medtronic Inc. Health Care Equipment 2.9 Top Ten 40.6% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the expense ratios were 0.45% for Investor Shares and 0.36% for Admiral Shares. 13 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2002, Through September 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment PRIMECAP Fund Investor Shares 24.17% 2.25% 10.58% $27,326 S&P 500 Index 30.20 1.05 8.01 21,615 Multi-Cap Growth Funds Average 25.46 0.31 7.96 21,516 Dow Jones U.S. Total Stock Market 30.00 1.53 8.77 23,184 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment PRIMECAP Fund Admiral Shares 24.29% 2.36% 10.71% $138,342 S&P 500 Index 30.20 1.05 8.01 108,075 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 115,920 See Financial Highlights for dividend and capital gains information. 14 PRIMECAP Fund Fiscal-Year Total Returns (%): September 30, 2002, Through September 30, 2012 PRIMECAP Fund Investor Shares S&P 500 Index 15 PRIMECAP Fund Financial Statements Statement of Net Assets As of September 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.0%) Consumer Discretionary (8.7%) * DIRECTV 13,843,062 726,207 TJX Cos. Inc. 6,875,000 307,931 Walt Disney Co. 5,575,000 291,461 Limited Brands Inc. 5,512,950 271,568 Carnival Corp. 5,242,600 191,040 Whirlpool Corp. 2,185,800 181,225 * Bed Bath & Beyond Inc. 2,680,975 168,901 Mattel Inc. 4,000,000 141,920 ^ Sony Corp. ADR 9,750,000 114,075 * Amazon.com Inc. 270,000 68,666 Lowe’s Cos. Inc. 900,000 27,216 Time Warner Cable Inc. 235,000 22,339 Macy’s Inc. 558,800 21,022 Ross Stores Inc. 248,800 16,073 VF Corp. 94,550 15,068 Target Corp. 100,000 6,347 Consumer Staples (1.2%) Costco Wholesale Corp. 2,825,000 282,853 Kellogg Co. 810,000 41,845 PepsiCo Inc. 170,000 12,031 Energy (4.7%) Noble Energy Inc. 4,400,000 407,924 Schlumberger Ltd. 3,682,200 266,334 EOG Resources Inc. 2,262,300 253,491 Petroleo Brasileiro SA ADR Type A 4,473,800 98,737 Hess Corp. 1,480,100 79,511 Cenovus Energy Inc. 1,794,476 62,537 Encana Corp. 2,535,000 55,567 Exxon Mobil Corp. 515,000 47,097 National Oilwell Varco Inc. 483,000 38,693 Market Value Shares ($000) * Cameron International Corp. 635,000 35,604 * Southwestern Energy Co. 840,000 29,215 Transocean Ltd. 250,000 11,223 Petroleo Brasileiro SA ADR 400,000 9,176 Noble Corp. 200,000 7,156 Financials (4.8%) Marsh & McLennan Cos. Inc. 17,275,300 586,151 Charles Schwab Corp. 28,400,000 363,236 * Berkshire Hathaway Inc. Class B 2,400,000 211,680 Chubb Corp. 2,550,000 194,514 American Express Co. 432,100 24,569 Progressive Corp. 1,000,000 20,740 Wells Fargo & Co. 600,000 20,718 Weyerhaeuser Co. 300,000 7,842 Health Care (30.7%) Amgen Inc. 22,079,800 1,861,769 *,1 Biogen Idec Inc. 11,995,100 1,790,029 Eli Lilly & Co. 24,700,800 1,171,065 Roche Holding AG 5,900,000 1,103,575 Novartis AG ADR 14,859,365 910,285 Medtronic Inc. 20,107,552 867,038 Johnson & Johnson 6,514,800 448,935 * Life Technologies Corp. 6,939,300 339,193 GlaxoSmithKline plc ADR 5,644,000 260,978 * Boston Scientific Corp. 28,342,560 162,686 Abbott Laboratories 1,528,700 104,808 Sanofi ADR 1,205,000 51,887 Stryker Corp. 259,000 14,416 Zimmer Holdings Inc. 197,000 13,321 16 PRIMECAP Fund Market Value Shares ($000) Industrials (13.2%) FedEx Corp. 12,401,570 1,049,421 Honeywell International Inc. 8,810,800 526,445 C.H. Robinson Worldwide Inc. 5,995,800 351,054 Southwest Airlines Co. 34,537,600 302,895 Caterpillar Inc. 3,294,300 283,442 United Parcel Service Inc. Class B 3,731,700 267,078 Union Pacific Corp. 1,974,200 234,338 Boeing Co. 2,975,760 207,172 Deere & Co. 1,961,500 161,804 European Aeronautic Defence and Space Co. NV 4,233,700 134,188 * Alaska Air Group Inc. 3,242,300 113,675 Donaldson Co. Inc. 1,992,000 69,142 Expeditors International of Washington Inc. 1,280,700 46,566 ^ Canadian Pacific Railway Ltd. 547,400 45,374 PACCAR Inc. 1,000,000 40,025 Pall Corp. 205,000 13,015 * United Continental Holdings Inc. 560,000 10,920 * Delta Air Lines Inc. 1,173,000 10,745 CSX Corp. 490,000 10,167 Granite Construction Inc. 317,500 9,119 Norfolk Southern Corp. 46,100 2,933 Rockwell Automation Inc. 25,000 1,739 Safran SA 42,000 1,511 Republic Services Inc. Class A 17,000 468 Information Technology (29.7%) * Google Inc. Class A 1,755,425 1,324,468 Microsoft Corp. 34,661,200 1,032,211 Texas Instruments Inc. 33,456,500 921,727 * Adobe Systems Inc. 24,626,770 799,385 Oracle Corp. 24,260,233 763,955 Intuit Inc. 11,697,400 688,743 QUALCOMM Inc. 10,023,250 626,353 Intel Corp. 12,400,000 281,232 * EMC Corp. 9,622,800 262,414 Accenture plc Class A 3,425,800 239,909 Visa Inc. Class A 1,662,120 223,189 * Symantec Corp. 12,009,200 216,166 Telefonaktiebolaget LM Ericsson ADR 16,808,914 153,465 Hewlett-Packard Co. 8,250,000 140,745 KLA-Tencor Corp. 2,878,700 137,328 1 Plantronics Inc. 3,701,500 130,774 Market Value Shares ($000) * Micron Technology Inc. 20,000,000 119,700 * NVIDIA Corp. 7,635,700 101,860 Applied Materials Inc. 8,324,600 92,944 Motorola Solutions Inc. 1,834,000 92,709 *,^ Research In Motion Ltd. 10,438,600 78,289 Corning Inc. 5,243,200 68,948 * NetApp Inc. 1,575,000 51,786 ASML Holding NV 827,500 44,420 Activision Blizzard Inc. 3,500,000 39,480 Apple Inc. 52,000 34,698 Cisco Systems Inc. 1,300,000 24,817 Mastercard Inc. Class A 49,950 22,551 * Entegris Inc. 2,583,472 21,004 * SanDisk Corp. 400,000 17,372 Analog Devices Inc. 350,000 13,716 Altera Corp. 400,000 13,594 * Rambus Inc. 2,000,000 11,080 Dell Inc. 400,000 3,944 Materials (3.8%) Monsanto Co. 5,912,460 538,152 Potash Corp. of Saskatchewan Inc. 12,246,200 531,730 Praxair Inc. 625,000 64,925 Domtar Corp. 3,400 266 Telecommunication Services (0.0%) * Sprint Nextel Corp. 146,300 808 Utilities (0.2%) * AES Corp. 2,421,800 26,567 Public Service Enterprise Group Inc. 608,471 19,581 NextEra Energy Inc. 179,440 12,620 Total Common Stocks (Cost $17,765,145) Temporary Cash Investment (3.7%) Money Market Fund (3.7%) Vanguard Market Liquidity Fund, 0.163% (Cost $1,082,832) 1,082,832,419 Total Investments (100.7%) (Cost $18,847,977) Other Assets and Liabilities (-0.7%) Other Assets 57,670 Liabilities 3 (252,838) Net Assets (100%) 29,610,013 17 PRIMECAP Fund Market Value ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 26,801,546 Affiliated Vanguard Funds 1,082,832 Other Affiliated Issuers 1,920,803 Total Investments in Securities 29,805,181 Receivables for Accrued Income 35,047 Other Assets 22,623 Total Assets Liabilities Security Lending Collateral Payable to Brokers 95,464 Other Liabilities 157,374 Total Liabilities Net Assets At September 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 18,147,718 Undistributed Net Investment Income 222,255 Accumulated Net Realized Gains 282,454 Unrealized Appreciation (Depreciation) Investment Securities 10,957,204 Foreign Currencies 382 Net Assets Investor Shares—Net Assets Applicable to 196,450,347 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 221,826,051 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $89,522,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $95,464,000 of collateral received for securities on loan. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 PRIMECAP Fund Statement of Operations Year Ended September 30, 2012 ($000) Investment Income Income Dividends 498,815 Interest 2 834 Security Lending 1,449 Total Income 501,098 Expenses Investment Advisory Fees—Note B 61,222 The Vanguard Group—Note C Management and Administrative—Investor Shares 31,347 Management and Administrative—Admiral Shares 18,395 Marketing and Distribution—Investor Shares 3,142 Marketing and Distribution—Admiral Shares 2,471 Custodian Fees 472 Auditing Fees 26 Shareholders’ Reports—Investor Shares 130 Shareholders’ Reports—Admiral Shares 56 Trustees’ Fees and Expenses 60 Total Expenses 117,321 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 314,493 Foreign Currencies (444) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 5,338,102 Foreign Currencies (618) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $16,614,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $10,841,000, $834,000, and ($30,951,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 PRIMECAP Fund Statement of Changes in Net Assets Year Ended September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 383,777 297,306 Realized Net Gain (Loss) 314,049 1,074,285 Change in Unrealized Appreciation (Depreciation) 5,337,484 (1,473,717) Net Increase (Decrease) in Net Assets Resulting from Operations 6,035,310 (102,126) Distributions Net Investment Income Investor Shares (163,746) (168,148) Admiral Shares (144,688) (119,031) Realized Capital Gain Investor Shares (500,030) (183,757) Admiral Shares (402,175) (121,296) Total Distributions (1,210,639) (592,232) Capital Share Transactions Investor Shares (3,252,493) (3,494,598) Admiral Shares 2,590,407 1,843,532 Net Increase (Decrease) from Capital Share Transactions (662,086) (1,651,066) Total Increase (Decrease) 4,162,585 (2,345,424) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $222,255,000 and $175,468,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 PRIMECAP Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .866 .651 .631 1 .500 .552 Net Realized and Unrealized Gain (Loss) on Investments 12.857 (1.266) 5.076 (3.990) (10.913) Total from Investment Operations 13.723 (.615) 5.707 (3.490) (10.361) Distributions Dividends from Net Investment Income (.689) (.614) (.447) (.508) (.476) Distributions from Realized Capital Gains (2.104) (.671) — (3.662) (4.223) Total Distributions (2.793) (1.285) (.447) (4.170) (4.699) Net Asset Value, End of Period Total Return 2 24.17% -1.23% 10.36% -4.01% -13.96% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13,632 $14,359 $18,028 $17,795 $19,234 Ratio of Total Expenses to Average Net Assets 0.45% 0.45% 0.45% 0.49% 0.43% Ratio of Net Investment Income to Average Net Assets 1.30% 0.95% 1.05% 1 1.02% 0.76% Portfolio Turnover Rate 6% 8% 5% 4% 11% 1 Net investment income per share and the ratio of net investment income to average net assets include $.128 and 0.21%, respectively, resulting from a special dividend from Weyerhaeuser Co. in July 2010. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 21 PRIMECAP Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .974 .738 .711 1 .580 .664 Net Realized and Unrealized Gain (Loss) on Investments 13.333 (1.319) 5.269 (4.160) (11.327) Total from Investment Operations 14.307 (.581) 5.980 (3.580) (10.663) Distributions Dividends from Net Investment Income (.785) (.683) (.530) (.612) (.586) Distributions from Realized Capital Gains (2.182) (.696) — (3.798) (4.381) Total Distributions (2.967) (1.379) (.530) (4.410) (4.967) Net Asset Value, End of Period Total Return 2 24.29% -1.14% 10.46% -3.90% -13.85% Ratios/Supplemental Data Net Assets, End of Period (Millions) $15,978 $11,088 $9,765 $9,222 $9,651 Ratio of Total Expenses to Average Net Assets 0.36% 0.36% 0.36% 0.37% 0.31% Ratio of Net Investment Income to Average Net Assets 1.39% 1.04% 1.14% 1 1.14% 0.88% Portfolio Turnover Rate 6% 8% 5% 4% 11% 1 Net investment income per share and the ratio of net investment income to average net assets include $.133 and 0.21%, respectively, resulting from a special dividend from Weyerhaeuser Co. in July 2010. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 22 PRIMECAP Fund Notes to Financial Statements Vanguard PRIMECAP Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 23 PRIMECAP Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares prior to May 23, 2012, were credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. PRIMECAP Management Company provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the year ended September 30, 2012, the investment advisory fee represented an effective annual rate of 0.21% of the fund’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2012, the fund had contributed capital of $4,165,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.67% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
